Name: Commission Regulation (EEC) No 1188/77 of 3 June 1977 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: agricultural activity;  trade;  information technology and data processing
 Date Published: nan

 No L 138 / 12 Official Journal of the European Communities 4. 6 . 77 COMMISSION REGULATION (EEC) No 1188/77 of 3 June 1977 on communication by Member States to the Commission of data relating to imports and exports of certain agricultural products A. Trade with third countries :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 3138/76 (2 ), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations establishing a common organ ­ ization of the market in respect of agricultural products , Whereas Community rules relating to various sectors covered by the common organization of agricultural markets provide for communications by Member States to the Commission of information necessary for implementing the common agricultural policy ; Whereas in order to simplify administration , a uniform procedure for the collection and transmission of data relating to imports and exports should be intro ­ duced ; Whereas the certain definitions laid down in Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statis ­ tics of trade (3 ) should be applied for the purpose of this Regulation ; Whereas the Belgo-Luxembourg Economic Union (BLEU) is considered as a single statistical territory ; whereas for the purpose of communication to the Commission , it should be regarded as a single Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , (a) for all products mentioned in Annex I : quanti ­ ties ; and (b) for products mentioned under ' I. Pigmeat', ' II . Beef and veal ', ' III . Eggs and poultry', 'VII . Seeds' and 'VIII . Hops' in Annex I : statistical value , broken down according to the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE), or, in respect of products mentioned under ' IV . Dairy produce ' in Annex I by Common Customs Tariff subheadings . Moreover, imports shall be broken down by country of origin and exports by country of desti ­ nation . B. Trade between the Member States in products which come within the terms of Article 9 (2) of the Treaty : (a) for products mentioned under ' I. Pigmeat', ' II . Beef and veal ', ' III . Eggs and poultry', 'VII . Seeds' ,and 'VIII . Hops ' in Annex I : quantities and statistical value ; (b) for products mentioned under 'V. Cereals and rice' and ' IX . Sugars ' in Annex I : quantities . broken down according to the NIMEXE nomencla ­ ture and by Member State of consignment ( imports) and by country of destination (exports) 2 . Member States shall in respect of each 10-day period , not later than the 15 days thereafter, communi ­ cate to the Commission the following particulars : (a ) for products mentioned under ' I. Pigmeat' and ' II Beef and veal ' in Annex I , imported from third countries : quantities and statistical value ; (b) for products mentioned under (a) in 'V. Cereals and rice ' in Annex I , imported from or exported to third countries : quantities , broken down according to the NIMEXE nomencla ­ ture . Moreover, imports shall be broken down by country of origin and exports by country of destina ­ tion . HAS ADOITED THIS REGULATION : Article 1 1 . Member States shall in respect of each calendar month , not later than four weeks thereafter , communi ­ cate to the Commission the following particulars : (') OJ No L 28 1 , 1 . 11 . 1975 , p . 1 . \ 2 ) O ) No L 354 , 24 . 12 . 1976 , p . 1 ( 3 ) O'l No L 183 , 14 . 7 . 1975 , p . 3 . 4. 6. 77 Official Journal of the European Communities No L 138 / 13 3 . The particulars referred to in paragraphs 1 and 2 shall be communicated in accordance with the model layout shown in Annex II . 4 . For the purpose of this Regulation the terms : (a) 'country of origin ', 'country of consignment', 'country of destination ' and 'statistical value' shall be taken to mean the corresponding terms defined in Articles 9 , 10, 12 and 17 of Regulation (EEC) No 1736/75 ; (b) ' 10-day period' shall be taken to mean :  from the first to the 10th day inclusive of each month,  from the 1 1 th to the 20th day inclusive of each month,  from the 21st to the last day inclusive of each month ; (c) 'quantities' shall be taken to mean the net weight and supplementary units as defined in Articles 15 ( 1 ) and 16 respectively of Regulation (EEC) No 1736/75. 4. Commission Regulation (EEC) No 2394/70 of 27 November 1970 on the exchange of quantitative information on imports and exports of wheat and flour between Member States and the Commis ­ sion ( 7) ; 5 . Article 4a of and the Annex to Commission Regu ­ lation (EEC) No 1523/71 of 16 July 1971 on communications between Member States and the Commission on flax and hemp (8), as amended by Regulation (EEC) No 1 342/75 (9) ; 6 . Commission Regulation (EEC) No 1088/72 of 26 May 1972 on the exchange of quantitative infor ­ mation between Member States and the Commis ­ sion regarding imports and exports of barley, malt, maize and rice ( 10) ; 7 . Articles 10a and 12 (2) of and the Annex to Commission Regulation (EEC) No 205/73 of 25 January 1973 on communications between Member States and the Commission concerning oils and fats ( n ), as last amended by Regulation (EEC) No 1 733/76 ( 12); 8 . Article 4 (4) of Commission Regulation (EEC) No 776/73 of 20 March 1973 on registration of contracts and communication of data with respect to hops ( 13), as amended by Regulation (EEC) No 209/77 0 4 ) ; 9 . Articles 2 and 3 (a) of Commission Regulation (EEC) No 1527/73 of 28 May 1973 on certain communications between the Member States and the Commission relating to eggs and poultry ­ meat ; 10 . Article 1 of Commission Regulation (EEC) No 2330/74 of 11 September 1974 on the exchange between the Member States and the Commission of certain information concerning pigmeat ( 15 ). Article 2 For the purpose of this Regulation , the Belgo ­ Luxembourg Economic Union (BLEU) is considered as a single Member State . Article 3 Article 4 The following are hereby repealed : 1 . Article 5 (a) of Commission Regulation (EEC) No 163/67/EEC of 26 June 1967 on fixing the addi ­ tional amounts for imports of poultry-farming products from third countries ( ¢), as last amended by Regulation (EEC) No 1 527/73 (2 ) ; 2 . Articles 5a (2) and 6 ( 1 ) (c) of Commission Regula ­ tion (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products (3), as last amended by Regulation (EEC) No 353/77 (4) ; 3 . Articles 5 (4) and 7 ( 1 ) of Commission Regulation (EEC) No 955/70 of 26 May 1970 on communica ­ tions from Member States concerning interven ­ tion and trade in the sugar sector (5 ), as last amended by Regulation (EEC) No 2783/76 (6) ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable from 1 October 1977. However, in respect of cheese falling within subheading 04-04 E in the Common Customs Tariff, Article 6 ( 1 ) (c) of Regu ­ lation (EEC) No 210/69 shall remain applicable until 31 December 1977 . (?) OJ No L 259, 28 . 11 . 1970, p . 14 . ( 8) OJ No L 160 , 17 . 7 . 1971 , p . 14 . H OJ No L 137, 28 . 5 . 1975, p . 16 . H OJ No L 122, 27 . 5 . 1972, p . 22 . (") OJ No L 23, 29 . 1 . 1973 , p . 15 . ( ») OJ No 129, 28 . 6 . 1967, p . 2577/67 . (2 ) OJ No L 154, 1 . 6 . 1973 , p . 1 . (} ) OJ No L 28 , 5 . 2 . 1969, p . 1 . ( «) OJ No L 50, 22 . 2 . 1977, p . 5 . (5 ) OJ No L 114, 27 . 5 . 1970 , p . 16 . (&lt;) OJ No L 318 , 18 . 11 . 1976, p . 17 . ( 12 ) OJ No L 194, 20 . 7 . 1976, p . 7 . 0 3 ) OJ No L 74, 22 . 3 . 1973, p . 14 . ( M ) OJ No L 28 , 1 . 2 . 1977, p . 35 . ( I5 ) OJ No L 249 , 12 . 9 . 1974, p . 13 . No L 138/ 14 Official Journal of the European Communities 4. 6 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1977. For the Commission Finn GUNDELACH Vice-President 4. 6 . 77 Official Journal of the European Communities No L 138/ 15 ANNEX I I. Pigmeat CCT heading No Description ex 01.03 Live swine : , A. Domestic species : II . Other (than pure-bred breeding animals) ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 , or 01.04, fresh , chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine B. Offals : II . Other (than for the manufacture of pharmaceutical products) : c) Of domestic swine ex 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh , chilled , frozen , salted, in brine , dried or smoked : A. Back-fat B. Pig fat, other than that falling within subheading A ex 02.06 Meat and edible meat offals (except poultry liver), salted , in brine, dried or smoked : B. Meat and edible meat offals of domestic swine ex 15.01 Lard , other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat 16.01 Sausages and the like , of meat, meat offal or animal blood ex 16.02 Other prepared or preserved meat or meat offal : A. Liver : II . Other (than goose or duck liver) B. Other : III . Other (than poultry, game or rabbit meat or offal ) : a ) Containing meat or offals of domestic swine No L 138/ 16 4. 6 . 77Official Journal of the European Communities II . Beef and veal CCT heading No Description ex 01.02 Live animals of the bovine species : A. Domestic species : II . Other ex 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh , chilled or frozen : A. Meat : II . Of bovine animals B. Offals : II . Other (than for the manufacture of pharmaceutical products) : b) Of bovine animals ex 02.06 Meat and edible meat offals (except poultry liver), salted , in brine , dried or smoked : C. Other (than of domestic swine and certain horsemeat) : I. Of bovine animals ex 15.02 Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats ( including 'premier jus ') obtained from those unrendered fats : B. Other (than for certain industrial uses) : I. Unrendered fats of bovine cattle ; rendered or solvent-extracted fats ( including 'premier jus ') obtained from those fats ex 16.02 Other prepared or preserved meat or meat offal : B III b) 1 . Containing bovine meat or offals other than those containing meat or offals of domestic swine 4. 6. 77 Official Journal of the European Communities No L 138/ 17 III . Eggs and poultry CCT heading No Description 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen ex 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh , chilled, frozen , salted, in brine, dried or smoked : C. Poultry fat ex 04.05 Birds' eggs and egg yolks , fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : 1 . Poultry eggs : b) Other (than eggs for hatching) B. Eggs, not in shell ; egg yolks : 1 . Suitable for human consumption ex 16.02 Other prepared or preserved meat or meat offal : B. Other (than liver) : 1 . Poultrymeat or offal ex 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : 11 . Other (unfit or rendered unfit for human consumption ) : a) Ovalbumin and lactalbumin No L 138/ 18 Official Journal of the European Communities 4. 6 . 77 IV. Dairy produce CCT heading No Description 04.01 Milk and cream, fresh , not concentrated or sweetened 04.02 Milk and cream, preserved, concentrated or sweetened 04.03 Butter 04.04 Cheese and curd ex 17.02 Other sugars : sugar syrups ; artificial honey (whether or not mixed with natural honey) ; caramel : A. Lactose and lactose syrup : II . Other (than that containing, in the dry state , 99 % or more by weight of the pure product) ex 1 7.05 Flavoured or coloured sugars , syrups and molasses, but not including fruit juices containing added sugar in any proportion : A. Lactose and lactose syrup ex 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other (than fish or marine mammal solubles) containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 17.05 B, or milk products : I. Containing starch or glucose or glucose syrup : a) Containing no starch or containing 10 % or less by weight of starch : 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4 . Containing not less than 75 % by weight of milk products II . Containing no starch , glucose or glucose syrup, but containing milk products 4. 6 . 77 Official Journal of the European Communities No L 138 / 19 V. Cereals and rice CCT heading No Description (a) 10.01 Wheat and mesiin (mixed wheat and rye) 10.03 Barley ex 10.05 Maize : B. Other (than hybrid for sowing) 10.06 Rice ex 10.07 Buckwheat, millet, canary seed and grain sorghum ; other cereals : C. Grain sorghum ex 1 1 .01 Cereal flours : A. Wheat or mesiin flour ex 11.07 Malt , roasted or not : A. Unroasted : II . Other (than obtained from wheat) : b) Other (than in the form of flour) (b) ex 07.06 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content , fresh or dried , whole or sliced ; sago pith : A. Manioc , arrowroot , salep and other similar roots and tubers with high starch content , excluding sweet potatoes ex 11.06 Flours and meal of sago and of manioc, arrowroot , salep and other roots and tubers falling within heading No 07.06 : A. Denatured ex 17.02 Other sugars ; sugar syrups ; artificial honey (whether or not mixed with natural honey) ; caramel : B. Glucose and glucose syrup ex 23.03 Beet pulp , bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content , calculated on the dry product : I. Exceeding 40 % by weight II . Not exceeding 40 % by weight No L 138/20 Official Journal of the European Communities 4. 6 . 77 VI . Oils and fats (') I CCT heading No Description ex 12.01 Oil seeds and oleaginous fruit, whole or broken ex B : Other (than for sowing) : ( IV) Soya beans (VII) Colza and rape seed (XI) Sunflower seed ex 23.04 Oil-cake and other residues (except dregs) resulting from the extraction of vege ­ table oils : ex B : Other (than oil-cake and other residues resulting from the extraction of olive oil ) : (VI) Of soya beans (VIII) Of colza or rape seeds (IX) Of sunflower seeds (') For subdivisions in parentheses refer to NIMEXE . VII . Seeds CCT heading No ^ Description ex 10.05 Maize : A. Hybrid , for sowing ex 12.01 Oil seeds and oleaginous fruit, whole or broken : A. For sowing ex 1 2.03 Seeds , fruit and spores , of a kind used for sowing : C. Grass and other herbage seeds VIII . Hops CCT heading No Description 12.06 Hops cones and lupulin ex 13.03 Vegetables saps and extracts ; pectic substances, pectinats and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts : VI . Of hops 4. 6. 77 Official Journal of the European Communities No L 138/21 IX. Sugars CCT heading No Description 17.01 Beet sugar and cane sugar, solid 17.03 Molasses, whether or not decolorized X. Flax and hemp (') CCT heading No Description ex 54.01 Flax, raw or processed but not spun : flax tow and waste (including pulled or garnetted rags) : (B) Broken (C) Scutched flax (D) Hackled (combined) or otherwise processed (E) Flax tow (F) Flax waste , including pulled or garnetted rags ( l ) For subdivisions in parentheses refer to NIMEXE . No L 138/22 Official Journal of the European Communities 4. 6. 77 ANNEX II Monthly/ 10-day ( ! ) report on imports and exports of certain agricultural products From : (Member State) Period : (days) ( 2 ) (month ) (year) Sent : (date) N1MEXE code ( 3 ) CCT reference (  · ) Country code ( 5 ) Imports Exports Quantities Statistical value (6) Quantities Statistical value ( b) 1 2 3 4 5 6 7 A. Trade betwee B. Trade with t n Member State lird countries S Notes : 1 . Delete as appropriate . 2 . Only for use on 10-day reports . 3 . Report should be in NIMEXE code order and in country code order within each NIMEXE code . 4 . Only for use where data is given for subdivisions of NIMEXE positions . Only final CCT identifiers needed . 5 . NCP code number for countries of origin , consignment or destination . 6 . Indicate currency in words at head of column .